Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 6, 14, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoto (US 2016/0349883).

As per claim 6 Kiyoto depicts in figure 1A and discloses: A display device 30, comprising: touch panel 12; the display device 30 including in order from a viewing side a hard coat layer 18, a polarizer 16, a first alignment film 22 { [0045] The optically transparent layer 22 is provided for stably fixing each constituent of the touch panel module 10. The configuration of the optically transparent layer 22 is not particularly limited as long as the optically transparent layer is optically transparent, has insulation properties, and stably fixes each constituent. For the optically transparent layer 22, for example, an optically clear adhesive (OCA) and an optically clear resin (OCR) such as a UV curable resin, can be used. In addition, the optically transparent layer 22 may be formed to be partially hollow (have an air gap).}, a λ/4 wave plate 14, a second alignment film 22, the touch panel 12, a resin layer 22 { Note: resin layer 22 is the layer between touch panel 12 and layer 20 as shown in figure 1A.  [0045] For the optically transparent layer 22, for example, an optically clear adhesive (OCA) and an optically clear resin (OCR) such as a UV curable resin, can be used. }, and the touch panel 12 including an electrode 42 & 44 for driving the touch panel 12, and the electrode 42 & 44 being disposed between the λ/4 wave plate 14 and the resin layer 22.  { figure 1A}

As per claim 6 Kiyoto discloses:  a liquid crystal display panel.  However, regarding claim 6 Kiyoto is silent as to: an organic light-emitting diode (OLED) panel.  

Official notice is taken of the fact that organic light emitting diode (OLED) panels are notoriously old and


It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the liquid crystal display panel of Kiyoto with an OLED panel as taught in the art. The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to substitute a liquid crystal display panel with an OLED panel to eliminate the need for a backlight and provide a richer black color.

Regarding claim 14 Kiyoto is silent as to: The display device 30 according to Claim 6 wherein the resin layer is made of polyimide.  With respect to claim 14 Kiyoto discloses: [0074]  For the support 40, for example, a plastic film, a plastic plate, glass or the like can be used. A plastic film and a plastic substrate can be composed of for example  . . . polyimide . . .  Additionally, official notice is taken of the fact that resin layers made of polyimide are notoriously old and well known in the display art.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the resin layer of Kiyoto is composed of polyimide as suggested in Kiyoto and in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that a resin layer is made of polyimide because polyimide resins are have proven to be technically important due to their strength at high temperatures and their high resistance to oxidative degradation.

As per claim 18 Kiyoto discloses:  The display device 30 according to Claim 6, wherein an uppermost surface of the display device 30 is the hard coat layer 18. { [0044] In this case, a hard coat layer may be provided on the surface 18a as required.}

As per claim 20 Kiyoto discloses:  The display device 30 according to Claim 6, wherein an over coat layer 22 is disposed on the touch panel 12. { figure 2B }

However, regarding claim 21 Kiyoto is silent as to: The display device 30 according to Claim 6, wherein the polarizer 16 is made of a dichroic pigment-containing polymerizable liquid crystal.

Official notice is taken of the fact that a polarizer made of a dichroic pigment-containing polymerizable liquid crystal notoriously old and well known in the polarizer art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to make the polarizer of Kiyoto with a dichroic pigment-containing polymerizable liquid crystal as taught in the art. The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to make a polarizer with a dichroic pigment-containing polymerizable liquid crystal to have different polarizations absorbed by different amounts.

As per claim 22 Kiyoto discloses:  The display device 30 according to Claim 6, further comprising a decorative print between the resin layer and the hard coat layer 18. { Note: “a decorative print” is printed matter and no functional relationship exists between the layers and the “decorative print”.  Therefore, no patentable weight has been given to the claim limitation “decorative print”.}

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoto (US 2016/0349883) in view of Allen et al (US 2009/0090012).  Kiyoto discloses the claimed invention. See description supra. 
Regarding claim 15 Kiyoto is silent as to: The display device 30 according to Claim 6, wherein a slow axis of the resin layer and a slow axis of the  λ/4 wave plate 14 are parallel to each other.  With respect to claim 15 Allen discloses: [0041] Quarter wave retarder are often made by orienting films with the optical axis either parallel or perpendicular to the film roll direction.

Regarding claim 16 Kiyoto is silent as to: The display device 30 optical stack according to Claim 6, wherein a slow axis of the resin layer and a slow axis of  λ/4 wave plate 14 are orthogonal to each other.  With respect to claim 16 Allen discloses: [0041] Quarter wave retarder are often made by orienting films with the optical axis either parallel or perpendicular to the film roll direction.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to make the λ/4 wave plate and resin layer of Kiyoto either parallel or orthogonal (perpendicular) to each other as taught by Allen .  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to make the λ/4 wave plate and resin layer of either parallel or orthogonal (perpendicular) to each other “in order to ensure high contrast by ‘cleaning up’ any light of the unwanted polarization state leaked”.  See [0041] of Allen.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd